2020 WI 88

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP1162-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceeding Against
                       Cole J. White, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                       v.

                       Cole J. White,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST WHITE

OPINION FILED:         November 25, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                            2020 WI 88
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.    2019AP1162-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceeding
Against Cole J. White, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
              Complainant,                                          NOV 25, 2020
v.                                                                     Sheila T. Reiff
                                                                    Clerk of Supreme Court
Cole J. White,

              Respondent.




       ATTORNEY      disciplinary      proceeding.           Attorney's         license

suspended.


       ¶1     PER CURIAM.     On December 19, 2019, Referee Robert E.

Kinney filed a report recommending that Attorney Cole J. White

be declared in default, concluding that Attorney White engaged

in    44    counts   of   misconduct    in   13       separate      client      matters

warranting a two-year suspension of his license to practice law

in Wisconsin, and recommending that Attorney White be ordered to
                                                                             No.     2019AP1162-D



make restitution to various clients1 and that this court impose

the full costs of this proceeding, which are $2,514.74 as of

January 7, 2020, on Attorney White.

       ¶2         We    conclude      that    the      referee's       findings        of     fact

pertaining         to     Attorney     White's         misconduct      are     supported        by

satisfactory and convincing evidence in the record.                                    Attorney

White failed to present a defense despite being given multiple

opportunities to do so, and we declare him to be in default.                                    We

find       that    the    egregiousness          and    extent    of    Attorney        White's

misconduct warrants a four-year suspension of his license rather

than the two years recommended by the referee.                           In addition, we

agree with the referee that Attorney White should be required to

make restitution to various clients and he should be assessed

the full costs of the proceeding.

       ¶3         Attorney     White       was    admitted       to    practice         law     in

Wisconsin in 2013.                  He practiced in Green Bay.                     In 2019 his

Wisconsin law license was suspended, effective October 4, 2019,

for    a     period       of   15    months      for    27   counts      of        professional
misconduct arising out of four client matters.                               The misconduct

included failing to hold advanced fees in trust; failing to

respond       to       requests     from     opposing     counsel;      failing        to     take

action to prosecute his clients' case; failing to respond to

discovery requests; making false statements to his client about


       In response to an order to show cause issued by this
       1

court, the Office of Lawyer Regulation (OLR) recommends that
Attorney White be required to make restitution to an additional
client.

                                                 2
                                                              No.    2019AP1162-D



the status of a case and the conduct of the opposing parties;

fabricating an email to the OLR; charging an unreasonable fee;

and failing to return a client's file upon termination of the

representation.         In re Disciplinary Proceedings Against White,

2019   WI   86,   388    Wis. 2d 277,    932   N.W.2d 410.      In    addition,

Attorney White's law license is administratively suspended for

failure to pay state bar dues and failure to provide a trust

account certification.

       ¶4    On June 27, 2019, the OLR filed its 44 count complaint

against     Attorney    White.    On    July   23,   2019,   Attorney    White,

through his counsel, Attorney Jevon Jaconi, filed a one-page

answer.     The referee was appointed on October 18, 2019.                After

filing the answer, Attorney White failed to participate in any

of   the    OLR   proceedings,   including     failing   to    appear    for   a

deposition that had been noticed at Attorney Jaconi's office for

November 27, 2019.

       ¶5    On December 2, 2019, the OLR filed a notice of motion

and motion to strike Attorney White's answer and a motion for
default judgment.        A hearing on the motion was held before the

referee on December 3, 2019.            The referee had previously signed

an order for Attorney White to appear at the proceeding, but he

did not in fact appear.

       ¶6    At the December 3, 2019 hearing, the referee granted

Attorney Jaconi's motion to withdraw as counsel for Attorney

White.      Attorney Jaconi stated at the hearing that Attorney

White had "essentially disappeared" and had not been heard from
since early October, around the time his license suspension went
                                        3
                                                                No.    2019AP1162-D



into effect.          Attorney Jaconi stated that Attorney White had

cleared out his office and left a moving company with an unpaid

bill.       He further stated that all of Attorney White's telephone

and email accounts were non-functional.                 Attorney Jaconi stated

that he was not aware of Attorney White's current whereabouts

but had heard from one source that he had gone to California and

from    another      source   that   he    had   gone    to   Washington,        D.C.

Attorney Jaconi testified he heard that Attorney White's brother

told some circuit court judges that Attorney White had committed

suicide.      There is no indication that this is true.

       ¶7     The referee then turned to the OLR's motion to strike

Attorney White's answer and its motion for default judgment and

granted both.          The referee said he had "never seen anything

quite like" the OLR's complaint against Attorney White and, "the

attitude and statements that are cited in the complaint are not

only stunning, but they show a degree of disrespect for clients

and for the system that I've never encountered . . .."                            The

referee found that Attorney White's conduct was egregious and
that    his    abruptly    leaving   the      area,   without      regard   to    his

clients      and    without   advising    the    OLR,   was   an    extraordinary

situation.         The referee said, "to leave everyone in a lurch, as

Attorney White has done, is unfathomable.                Anyone would have to

say how could any professional conduct himself in this way."

       ¶8     The referee said it was clear the public needed to be

protected from Attorney White and for that reason he recommended

that this court enter default judgment against Attorney White.
The referee found that there was an adequate factual basis for
                                          4
                                                                        No.    2019AP1162-D



each    of    the   44   counts    of     misconduct       alleged       in    the    OLR's

complaint and that, by default, Attorney White was found to have

committed all of the alleged violations.                    The OLR had asked for

a two-year license suspension, and the referee concluded that

was    an    appropriate    sanction      for       Attorney     White's      misconduct.

The referee recommended that Attorney White be required to pay

restitution to a number of clients and that he be required to

pay the full costs of this proceeding.

       ¶9     The allegations of the OLR's complaint will be briefly

summarized      here.       In    2017,     K.C.       hired     Attorney       White      to

represent him in a case in which K.C. had been charged with

resisting/obstructing        an    officer;         possession      of    THC,       2nd   or

subsequent      offense;    possession         of    cocaine,     2nd    or    subsequent

offense;      and   possession      of    drug       paraphernalia.            K.C.     paid

Attorney White $2,100.            The funds were paid in contemplation of

future services.         Attorney White did not deposit the funds into

his trust account.          Attorney White appeared with K.C. for two

court appearances, after which K.C. attempted to advise Attorney
White that he no longer needed his services and he wanted a

refund of any unearned fees.               Attorney White failed to respond

to    K.C.    and   he   failed   to     respond      to   the    OLR's       request      for

information after K.C. filed a grievance.

       ¶10    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

K.C.:

       Count 1:  By failing to place advanced fees into his
       trust account, without evidence of an intention to

                                           5
                                                 No.   2019AP1162-D


    follow the SCR 20:1.5(g) alternative, Attorney White
    violated SCR 20:1.5(f).2

    Count 2:    By willfully failing to timely and fully
    respond to K.C.'s grievance, Attorney White violated
    SCR 22.03(2)3 and SCR 22.03(6),4 enforceable via
    SCR 20:8.4(h).5


    2   SCR 20:1.5(f) provides:

         Except as provided in SCR 20:1.5(g), unearned
    fees and funds advanced by a client or 3rd party for
    payment of fees shall be held in trust until earned by
    the lawyer, and withdrawn pursuant to SCR 20:1.5(h).
    Funds advanced by a client or 3rd party for payment of
    costs shall be held in trust until the costs are
    incurred.
    3   SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    4  SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    5  SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."

                                  6
                                                                        No.    2019AP1162-D



    ¶11     The next client matter detailed in the OLR's complaint

involves    Attorney       White's       representation          of    J.B.,    who    hired

Attorney    White     in   2017     to    represent        him    in    three       criminal

matters.     J.B. and his girlfriend, S.T., paid Attorney White

$3,750.      The     funds    were       paid       in    contemplation        of     future

services.     Attorney White failed to deposit the funds into his

trust account.       Attorney White responded to a text message from

S.T. by using profanity.             After that exchange, S.T. and J.B.

acted to terminate Attorney White's representation, which was

followed    by     Attorney   White's         stipulated         withdrawal      from     the

cases.

    ¶12     J.B. requested an itemized billing statement for the

work Attorney White had performed.                       Attorney White refused to

provide the itemization and told J.B. not to contact him again.

J.B. pursued fee arbitration through the State Bar of Wisconsin,

but Attorney White failed to respond to the State Bar, which

resulted in dismissal of the arbitration request.                              After J.B.

filed a grievance against Attorney White, Attorney White told
the OLR investigator he would not participate in the process

because he believed the investigation was the result of racial

bias.      After    this    court    issued        an    order    to    show    cause     why

Attorney    White's        license       to       practice    law      should       not   be

temporarily suspended as a result of his willful failure to

cooperate with the OLR's investigation, Attorney White provided

the OLR with a response to J.B.'s grievance.                           This court then

granted the OLR's request to withdraw its motion for temporary
license suspension.
                                              7
                                                                 No.   2019AP1162-D



      ¶13       The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

J.B.:

      Count 3:   By failing to place advanced fees into his
      trust account, without evidence of an intention to
      follow the SCR 20:1.5(g) alternative, Attorney White
      violated SCR 20:1.5(f).

      Count 4: By failing to respond to J.B.'s requests for
      an     accounting,    Attorney     White     violated
      SCR 20:1.5(b)(3).6

      Count 5: By using vulgar and abusive language towards
      S.T., who was communicating with Attorney White on
      J.B.'s behalf regarding his case, Attorney White
      violated SCR 40.15,7 enforceable via SCR 20:8.4(g).8

      Count 6:    By willfully failing to timely and fully
      respond to J.B.'s grievance, Attorney White violated
      SCR 22.03(2), and SCR 22.03(6), enforceable via
      SCR 20:8.4(h).
      ¶14       The next client matter detailed in the OLR's complaint

involved Attorney White's representation of J.D.                  J.D.'s father,

J.B.,      hired   Attorney    White   to     represent   J.D.    in   an   appeal

arising out of two criminal matters in Milwaukee County.                      J.B.

paid Attorney White an advanced fee of $2,400.                   Attorney White

did       not    provide   a    written       communication      regarding     the

      6SCR 20:1.5(b)(3) provides:  "A lawyer shall promptly
respond to a client's request for information concerning fees
and expenses."
      7SCR 40.15 provides: "I will abstain from all offensive
personality and advance no fact prejudicial to the honor or
reputation of a party or witness, unless required by the justice
of the cause with which I am charged; . . . "
      8SCR 20:8.4(g) provides:    "It is professional misconduct
for a lawyer to violate the attorney's oath."

                                          8
                                                           No.    2019AP1162-D



representation,    nor   did   he   deposit   the   fees   into   his   trust

account.      Attorney White was subsequently asked to provide a

refund of fees paid, but he refused to comply with the request.

He also failed to cooperate with the OLR's investigation of a

grievance until he was served with an order to show cause from

this court.

    ¶15    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

J.D.:

    Count   7:     By   failing   to  provide   a   written
    communication to J.D. and/or J.B. defining the terms
    and scope of the representation, and the purpose and
    effect of the $2,400 advanced fee paid by J.B.,
    Attorney White violated SCR 20:1.5(b)(1) and (2).9

    Count 8:  By failing to place advanced fees into his
    trust account, without evidence of an intention to

    9   SCR 20:1.5(b)(1) and (2) provides:

         (1) The scope of the representation and the basis
    or rate of the fee and expenses for which the client
    will be responsible shall be communicated to the
    client in writing, before or within a reasonable time
    after commencing the representation, except when the
    lawyer will charge a regularly represented client on
    the same basis or rate as in the past.       If it is
    reasonably   foreseeable  that  the   total   cost  of
    representation to the client, including attorney's
    fees, will be $1000 or less, the communication may be
    oral or in writing. Any changes in the basis or rate
    of the fee or expenses shall also be communicated in
    writing to the client.

         (2) If the total cost of representation to the
    client, including attorney's fees, is more than $1000,
    the purpose and effect of any retainer or advance fee
    that is paid to the lawyer shall be communicated in
    writing.

                                     9
                                                       No.    2019AP1162-D


    follow the SCR 20:1.5(g) alternative, Attorney White
    violated SCR 20:1.5(f).

    Count 9: By failing to advance J.D.'s interest in the
    matter of an appeal or postconviction motion, Attorney
    White violated SCR 20:1.3.10

    Count 10:    By falsely stating to F.D., J.D's then
    wife, that he had performed substantial work on J.D.'s
    case, including requesting transcripts and preparing
    documents for J.D.'s appeal, and by falsely stating to
    F.D. that he had five attorneys working on J.D.'s
    case, Attorney White violated SCR 20:8.4(c).11

    Count 11:   By failing to refund any unearned fees to
    J.D. and/or J.B. after having failed to advance J.D.'s
    case, thereby rendering at least a portion of the
    advanced   fee    unearned, Attorney  White   violated
    SCR 20:1.16(d).12

    Count 12:   By willfully failing to timely and fully
    respond to the OLR in the J.D. and J.B. grievance
    matter, Attorney White violated SCR 22.03(2) and
    SCR 22.03(6), enforceable via SCR 20:8.4(h).
    ¶16    The next client matter detailed in the OLR's complaint

involved   Attorney   White's   representation   of   D.E.,   who   hired

    10 SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    11 SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    12   SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.

                                    10
                                                                         No.     2019AP1162-D



Attorney White to represent him with respect to a bench warrant

that    had      been       issued    against    him    in    Dodge    County     and    with

respect       to       a     civil    claim     against      Madison     Metro     Transit.

Attorney      White         received     two   payments      of   $300   from     D.E.    and

agreed      to     a       contingent    fee    arrangement       regarding      the    civil

claim.       Attorney White did not have a written fee agreement with

D.E., nor did he deposit the fees paid into his trust account

even    though         the    funds     paid   were    in    contemplation       of    future

services.

       ¶17       The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

D.E.:

       Count 13:   To the extent that Attorney White's oral
       fee agreement with D.E. contained a contingent fee
       component, Attorney White violated SCR 20:1.5(c).13

       13   SCR 20:1.5(c) provides:

            A fee may be contingent on the outcome of the
       matter for which the service is rendered, except in a
       matter in which a contingent fee is prohibited by par.
       (d) or other law. A contingent fee agreement shall be
       in a writing signed by the client, and shall state the
       method by which the fee is to be determined, including
       the percentage or percentages that shall accrue to the
       lawyer in the event of settlement, trial or appeal;
       litigation and other expenses to be deducted from the
       recovery; and whether such expenses are to be deducted
       before or after the contingent fee is calculated. The
       agreement must clearly notify the client of any
       expenses for which the client will be liable whether
       or not the client is the prevailing party.        Upon
       conclusion of a contingent fee matter, the lawyer
       shall provide the client with a written statement
       stating the outcome of the matter and if there is a
       recovery, showing the remittance to the client and the
       method of its determination.

                                                11
                                                            No.    2019AP1162-D


    Count 14: By failing to place advanced fees into his
    trust account, without evidence of an intention to
    follow the SCR 20:1.5(g) alternative, Attorney White
    violated SCR 20:1.5(f).
    ¶18    The next client matter detailed in the OLR's complaint

involved   Attorney    White's   representation      of    K.G.,   who   hired

Attorney White with respect to a civil rights claim against the

Village of Elm Grove Police Department.             Attorney White advised

K.G. by email that he had reviewed documents relating to his

potential civil rights claim and that he believed K.G. likely

had a basis for a civil lawsuit under 42 U.S.C. § 1983.                   K.G.

paid Attorney White $3,000 toward attorney fees, believing that

Attorney White had agreed to file a civil suit on his behalf.

Attorney White did not have a written fee agreement with K.G.,

nor did he deposit the fees paid into his trust account.                  K.G.

subsequently emailed Attorney White to request a refund of the

$3,000   and   an   accounting   of   work   that    had   been    performed.

Attorney White failed to provide an accounting or a refund.

    ¶19    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

K.G.:

    Count   15:     By   failing  to   provide  a   written
    communication to K.G. defining the terms and scope of
    the representation and the purpose and effect of the
    advanced portion of the $3,000 fee paid by K.G.,
    Attorney White violated SCR 20:1.5(b)(1) and (2).

    Count 16:   By failing to place any of the $3,000 fee
    paid by K.G., at least a portion of which was an
    advanced fee, into his trust account, without evidence
    of   an   intention   to   follow   the   SCR 20:1.5(g)
    alternative, Attorney White violated SCR 20:1.5(f).


                                      12
                                                              No.    2019AP1162-D


       Count 17:   By failing to refund any unearned fees to
       K.G., Attorney White violated SCR 20:1.16(d).
       ¶20    The next client matter detailed in the OLR's complaint

involved      Attorney    White's    representation    of    C.C.,    who    hired

Attorney White to represent her son in a postconviction juvenile

criminal matter.         C.C. paid Attorney White $3,000 as an advanced

fee.    Attorney White did not have a written fee agreement with

C.C.    Attorney White told C.C. he would take action to attempt

to have her son's guilty plea withdrawn.                    Although Attorney

White represented to C.C. that he had submitted petitions in the

case, in fact he had not made any filings.                  C.C. subsequently

advised Attorney White she was terminating his representation

and asked for a full refund of fees.            She then filed a grievance

with the OLR.         Attorney White responded to the grievance by

saying he never represented C.C. or her son and that he did not

take on juvenile matters.

       ¶21    In March of 2018, the State Bar of Wisconsin notified

Attorney      White   that   the    Wisconsin   Lawyers'     Fund    for    Client

Protection (the Fund) had approved payment of $3,000 to C.C.
with    the   explanation     that    money   had   been    "lost    because    of

[White's] dishonest conduct."

       ¶22    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

C.C.:

       Count   18:     By   failing  to   provide a  written
       communication to C.C. defining the terms and scope of
       the representation and the purpose and effect of the
       $3,000 advanced fee paid by C.C., Attorney White
       violated SCR 20:1.5(b)(1) and (2).

                                        13
                                                                 No.    2019AP1162-D


     Count 19:   By failing to file a petition to withdraw
     C.C.'s son's plea, or to take steps to advance C.C.'s
     son's matter, Attorney White violated SCR 20:1.3.

     Count 20:     By falsely stating to C.C. that he
     requested transcripts, filed petitions, and refiled
     petitions on C.C.'s son's behalf, Attorney White
     violated SCR 20:8.4(c).

     Count 21:   By failing to refund any unearned fees to
     C.C. after having failed to perform any work on C.C.'s
     son's matter, Attorney White violated SCR 20:1.16(d).

     Count 22: By misrepresenting to the OLR that he never
     represented C.C. or her son, Attorney White violated
     SCR 22.03(6), enforceable via SCR 20:8.4(h).
     ¶23   The next client matter detailed in the OLR's complaint

involved   Attorney     White's   representation           of   J.J.,   who   hired

Attorney   White   to    represent    him   in   a    divorce      matter     and   a

criminal matter.      J.J. paid Attorney White $18,000.

     ¶24   The   OLR's    complaint   alleged        the    following    count      of

misconduct with respect to Attorney White's representation of

J.J.:

     Count 23: By failing to place and hold advanced fees
     in his trust account until earned, without evidence of
     an intent to follow the alternative stated in former
     and current rules, Attorney White violated former
     SCR 20:1.15(b)(4),14 and current SCR 20:1.5(f).



     14Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule."    See S.
Ct. Order 14-07, 2016 WI 21 (issued Apr. 4, 2016, eff. July 1,
2016).

     Former SCR 20:1.15(b)(4) provides:

          Except as provided in par. (4m) unearned fees and
     advanced payments of fees shall be held in trust until
     earned by the lawyer, and withdrawn pursuant to sub.
     (g).   Funds advanced by a client or 3rd party for
                                      14
                                                                   No.   2019AP1162-D



       ¶25   The next client matter detailed in the OLR's complaint

involved Attorney White's representation of W.M., who filed a

Fair Housing Discrimination complaint against his landlord.                        The

Equal Rights Division (ERD) found probable cause to believe that

the landlord had discriminated against W.M. because of race,

color, and national origin under the Wisconsin Open Housing Law.

W.M.    hired   Attorney   White    to    represent        him    with   respect   to

claims of eviction allegedly based on race, color, and national

origin   and    paid   Attorney    White      $750   for    his    representation.

Although the fees were paid in contemplation of future services,

Attorney White did not provide W.M. with a written fee agreement

nor did he place the $750 into his trust account.

       ¶26   The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

W.M.:

       Count 24:   By failing to file a notice of appearance
       or otherwise advance W.M.'s interests in the ERD
       matter, Attorney White violated SCR 20:1.3.

       Count 25: By failing to place advanced fees into his
       trust account, without evidence of an intention to
       follow the SCR 20:1.5(g) alternative, Attorney White
       violated SCR 20:1.5(f).

       Count 26:   By falsely stating to W.M. that he sent a
       letter notifying ERD of his representation, Attorney
       White violated SCR 20:8.4(c).

       Count 27:   By failing to refund any unearned fees to
       W.M. after having failed to perform any work on W.M.'s
       matter, Attorney White violated SCR 20:1.16(d).


       payment of costs shall be held in trust until the
       costs are incurred.

                                         15
                                                                          No.     2019AP1162-D


       Count 28:    By misrepresenting to the OLR that he
       terminated his representation of W.M. after one week
       and that he had refunded the $750 fee to W.M.,
       Attorney White violated SCR 22.03(6), enforceable via
       SCR 20:8.4(h).
       ¶27   The next client matter detailed in the OLR's complaint

involved Attorney White's representation of P.W.                                According to

an engagement letter and fee agreement, P.W. would pay Attorney

White a flat fee of $7,500, which included representation "up

and    through   trial     if    necessary."             P.W.    paid     Attorney       White

$2,000    and    agreed    to    pay    him        the   remainder       of     the   balance
through monthly payments of at least $400.                              P.W. through his

girlfriend, S.A., made $400 payments to Attorney White by check

on four occasions, although P.W. or S.A. later placed a stop

payment on the final check.               Attorney White did not deposit the

fees paid into his trust account although they were paid in

contemplation of future services.

       ¶28   Attorney      White       made    several          court    appearances        on

behalf of P.W.        P.W. appeared in court for his final pretrial

conference, but Attorney White did not appear.                                  The circuit

court noted that Attorney White's license had been suspended

and, as a result, he could not provide legal representation to

P.W.     The court ordered Attorney White withdrawn from the case

and referred P.W. to the state public defender's office to be

evaluated for representation.

       ¶29   After   P.W.       filed    a    grievance         with    the     OLR   against

Attorney White, Attorney White told the OLR that P.W. told him

he had hired another attorney.                     In February of 2018, Attorney
Jaconi    forwarded       to    the     OLR    a     profanity         laden     email    from

                                              16
                                                                 No.     2019AP1162-D



Attorney     White     regarding     three         grievance     investigations,

including     P.W.'s    grievance.            Among   other    things,     Attorney

White's     email    said,   "I   plan        on   doing   nothing     until    [OLR

investigator] is lying in her own blood.                   Please feel free to

tell her, I am this close to becoming violent."

     ¶30    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

P.W.:

     Count 29: By failing to place advanced fees into his
     trust account, without evidence of an intention to
     follow the SCR 20:1.5(g) alternative, Attorney White
     violated SCR 20:1.5(f).

     Count 30:   By using threatening, vulgar, and abusive
     language directed towards the OLR staff, Attorney
     White    violated   SCR    40.15,   enforceable   via
     SCR 20:8.4(g).
     ¶31    The next client matter detailed in the OLR's complaint

arose out of Attorney White's representation of R.S., who hired

White Law Offices LLC to represent M.A. in a medical malpractice

suit and to represent R.S. with respect to a probate matter

involving his mother's estate.                The engagement letter and fee

agreement signed by R.S. provided that R.S. agreed to pay White

Law Offices LLC a $5,000 flat fee plus a 25 percent contingent

fee on any settlement or award in the medical malpractice suit.

Attorney White signed the engagement letter and fee agreement on

behalf of White Law Offices LLC.

     ¶32    Jonathan Gigot, an attorney formerly associated with

Attorney White's firm was the attorney assigned to handle these
cases.     The engagement letter and fee agreement stated that R.S.

                                         17
                                                                                  No.     2019AP1162-D



and    M.A.     gave        "informed        consent          after        Jonathan       Gigot      has

proposed       the     course        of     conduct,          has     communicated            adequate

information,          and     has        explained       all        material        risks      of    and

reasonable       available          alternatives           to       the    proposed       course      of

conduct."

       ¶33     R.S.         paid         Attorney        White            $5,000,       which        was

characterized by the engagement letter and fee agreement as "in

the form of a Firm Credit, secured by Cole White."                                            The firm

credit resulted from the sale of a camper vehicle from R.S. to

Attorney White, with the Bill of Sale listing a total purchase

price for the camper of $6,700, of which $5,000 was a legal fee

credit and $1,700 was paid in cash.                                   Neither R.S. nor M.A.

provided informed consent, in writing and signed, as to Attorney

White's role in the camper transaction.                               Attorney White did not

advise        them     in     writing        of      the           desirability         of     seeking

independent legal counsel on the transaction.

       ¶34     Attorney       Gigot        subsequently             left    White       Law    Offices

LLC,   at      which    time        he    explained           to    R.S.    and     M.A.      that   he
believed their cases were too much for a one- or two-person law

firm to handle and advised them to seek out a larger law firm to

handle their matters.                     Attorney White offered to return the

camper vehicle to R.S. in exchange for a return of the $1,700

paid     by    Attorney        White        plus        all     maintenance,            upkeep,      and

everything else that went into it.                         Attorney White made no other

effort to refund any unearned fees to R.S. or M.A.

       ¶35     After R.S. filed a grievance with the OLR, Attorney
White told the OLR at various times:                            that he told R.S. and M.A.
                                                   18
                                                                 No.      2019AP1162-D



to speak to a different firm about the camper transaction; that

he did not advise them of the desirability of seeking the advice

of independent legal counsel about the camper transaction; and

that    R.S.       and   M.A.   did   provide    a   signed    written      informed

consent, but Attorney White was not able to produce it.

       ¶36     Attorney     White     made      profane     Instagram       comments

directed      at    R.S.   including,   "keep     fucking     with   me   [R.].     I

promise you'll live to regret it.               I'm keeping a tab on everyone

who's crossed me, and the bill is going to come due soon."

Attorney White also stated in an Instagram comment directed to

R.S., "you are such an obsessed, pathetic loser."

       ¶37     The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

R.S. and M.A.:

       Count 31:     By obtaining the camper vehicle via a
       business transaction with his client(s), without
       providing   required   written advice  or   obtaining
       informed written consent, Attorney White violated
       SCR 20:1.8(a)(2) and (3).15


       15   SCR 20:1.8(a)(2) and (3) provides:

            (a) A lawyer shall not enter into a business
       transaction with a client or knowingly acquire an
       ownership, possessory, security or other pecuniary
       interest adverse to a client unless:

            (2) the client is advised in writing of the
       desirability of seeking and is given a reasonable
       opportunity to seek the advice of independent legal
       counsel on the transaction; and

            (3) the client gives informed consent, in a
       writing signed by the client, to the essential terms
       of the transaction and the lawyer's role in the
                                         19
                                                                    No.     2019AP1162-D


       Count 32:   By failing to return any unearned portion
       of the net advanced fee of $5,000, Attorney White
       violated SCR 20:1.16(d).

       Count 33:   By using threatening, vulgar, and abusive
       language   towards   R.S.,  Attorney   White violated
       SCR 40.15, enforceable via SCR 20:8.4(g).
       ¶38    The next client matter detailed in the OLR's complaint

involved      Attorney     White's    representation       of   D.N.,       who          hired

Attorney White to represent him in an Oconto County case.                                 The

engagement letter and fee agreement signed by D.N. provided that
he would pay Attorney White a flat fee of $10,800.                          D.N. paid

Attorney      White    $10,800    and    made    an   additional      $40       payment.

Although      the     funds    paid     were    in    contemplation        of       future

services, Attorney White did not place the advanced fees into

his trust account.

       ¶39    Attorney White entered an appearance in D.N.'s case on

February 12, 2018 and withdrew on March 22, 2018.                         On February

20, 2018, Attorney White met with D.N. to review discovery.

D.N. asked Attorney White about any disciplinary complaints that

were pending against him at that time.                 Attorney White told D.N.

that any disciplinary complaints had been resolved and there

were    no    complaints       currently       pending.      This     was       a        false

statement.

       ¶40    On March 23, 2018, D.N. requested a full refund of the

$10,800 he had paid Attorney White.                    Attorney White did not

provide      D.N.   with   a   closing     letter     or   accounting       after         his



       transaction,   including   whether    the   lawyer                           is
       representing the client in the transaction.

                                           20
                                                                     No.        2019AP1162-D



representation      was    terminated,          nor    did    he   refund       any   fees.

Attorney White did not earn the $10,800 he was paid.

    ¶41     After D.N. filed a grievance with the OLR, Attorney

White told the OLR he had completed "total trial prep" for the

case, but he provided no documentation to support this claim.

Attorney White accused D.N. of sending "a threatening lie filled

text message that shows OLR influenced his behavior and decision

making."     He    also     accused    D.N.       of    using      "racially       charged

language"   on    the     phone.      In    fact,       D.N.'s     text    messages      to

Attorney White did not contain any threatening language.

    ¶42     On    October    9,    2018,    the        Fund   approved      payment      of

$10,840 to D.N. because the funds had been, "lost because of

[White's] dishonest conduct."

    ¶43     The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

D.N.:

    Count 34: By failing to place advanced fees into his
    trust account, without evidence of an intention to
    follow the SCR 20:1.5(g) alternative, Attorney White
    violated SCR 20:1.5(f).

    Count 35:   By falsely stating to D.N. that he had no
    pending disciplinary matters, Attorney White violated
    SCR 20:8.4(c).

    Count 36:   By failing to refund the unearned portion
    of D.N.'s fees upon termination of the representation,
    and failing to provide D.N. an accounting, Attorney
    White violated SCR 20:1.16(d).
    ¶44     The next client matter detailed in the OLR's complaint

alleged    four    counts    of    misconduct          arising     out     of     Attorney
White's representation of C.T., who hired him to represent her

                                           21
                                                                        No.     2019AP1162-D



on a petition to obtain court approval to move from Wisconsin to

Puerto Rico with her minor children.                   She shared custody of the

children with her ex-husband.                    C.T. paid Attorney White $1,500

to "cover the drafting of a stipulation and notice to your ex-

husband      for   the     purposes         of    moving   the    children."            The

engagement letter and fee agreement provided that if the ex-

husband      agreed      to    the     stipulation,        the    matter        would      be

concluded, but if he did not agree, C.T. would pay an additional

$2,000    to    Attorney      White    to    undertake     additional          proceedings

relating to the custody of the children.                         Although the funds

paid by C.T. were paid in contemplation of future services,

making them advanced fees, Attorney White did not place the

money in his trust account.

       ¶45     On July 18, 2017, Attorney White advised C.T. that he

had filed the notice of her move with the circuit court and the

ex-husband had failed to respond.                   At that time, Attorney White

had not in fact filed anything in C.T.'s case.                         On September 21,

2017, Attorney White advised C.T. that there had been a hearing
that   morning     in    which       the    court   granted      his    request      for    a

default and that C.T. was free to move.                    Attorney White did not

provide any documentation to C.T. relating to any hearing or her

ability to move with the children.                   C.T. subsequently contacted

the    circuit     court      to   obtain        records   regarding          the   default

judgment and discovered nothing had ever been filed with the

court and there had been no hearing or default judgment entered.

       ¶46     After C.T. filed a grievance with the OLR, Attorney
White denied sending communications to C.T.                        He also told the
                                             22
                                                                       No.     2019AP1162-D



OLR   he    had      no   recollection     of    C.T.'s   case    and        that    he   had

limited recollection of any matters from June 2017 through the

summer of 2018 due to mental health treatment.

      ¶47       On   October    9,     2018,     the   State     Bar     of     Wisconsin

notified Attorney White that the Fund had approved payment of

$1,500     to    C.T.     because    the   funds   had    been    "lost       because     of

[White's] dishonest conduct."

      ¶48       The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

C.T.:

      Count 37:   By failing to place advanced fees in his
      trust account, without evidence of an intention to
      follow the SCR 20:1.5(g) alternative, Attorney White
      violated SCR 20:1.5(f).

      Count 38: By failing to act in furtherance of C.T.'s
      interests in lawfully moving with her minor children,
      Attorney White violated SCR 20:1.3.

      Count 39:    By falsely stating to C.T. that he had
      filed a notice with the court and that he had obtained
      a default judgment in C.T.'s favor, Attorney White
      violated SCR 20:8.4(c).

      Count 40:   By failing to refund any unearned fees to
      C.T. after having failed to advance C.T.'s case,
      Attorney White violated SCR 20:1.16(d).
      ¶49       The final matter detailed in the OLR's complaint arose

out   of    Attorney        White's    representation       of    F.T.,        who    hired

Attorney White to represent him and his wife (the T.s) in a real

estate     contract       dispute     regarding    the    release      of     an     earnest

money deposit of $17,000 relating to the purchase of property in

Puerto Rico.          There was no fee agreement to define or limit the
scope of Attorney White's representation.                        F.T. paid Attorney

                                            23
                                                                  No.    2019AP1162-D



White a $1,000 advanced fee, which Attorney White did not place

in his trust account.

    ¶50    On     July    30,     2017,     Fox    Communities      Credit      Union

returned   the    $17,000    earnest       money   payment   to    the    T.s    from

escrow.    On December 6, 2017, the sellers of the property in

Puerto Rico demanded that the T.s replace the $17,000 to escrow,

and the T.s bank placed a hold on the $17,000 earnest money

deposit as a result of the dispute.

    ¶51    By correspondence dated February 22, 2018, counsel for

the sellers of the property wrote to the T.s requesting return

of the earnest money deposit and advising that if the T.s did

not respond within 10 days the sellers intended to initiate

litigation.      On February 27, 2018, F.T. contacted Attorney White

about the February 22, 2018 letter and asked Attorney White to

meet to discuss the next step.             Attorney White agreed to meet.

    ¶52    On     March     30,    2018,       Attorney   White     emailed      F.T.

advising that he had sent notices and a denial of claim relating

to the earnest money deposit issue and that he would try to
contact them again regarding the status of the matter.

    ¶53    On March 31, 2018, the T.s were served with a lawsuit

by the sellers of the Puerto Rico property.                       F.T. contacted

Attorney White about the lawsuit.                 Attorney White had not been

aware of it.

    ¶54    On April 3, 2018, the T.s terminated Attorney White's

representation and asked to have their file returned.                            Upon

receiving their file, the T.s discovered that Attorney White had
not prepared or sent anything on their behalf in response to the
                                          24
                                                              No.   2019AP1162-D



February 22, 2018 letter and had not attempted any contact with

the sellers' attorney.

    ¶55    After the T.s filed a grievance against Attorney White

with the OLR, Attorney White told the OLR he did not represent

the T.s with respect to the sellers' demand as outlined in the

February 22, 2018 letter.           Attorney White also questioned the

veracity     of    the    emails   between    himself   and    F.T.,   saying,

"Bullshit.        That's the totality of my response . . . I got them

their 17k back.           You people really are fucking unbelievable.

Don't message me with any of these bullshit liars anymore."

    ¶56    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney White's representation of

the T.s:

    Count 41: By failing to place advanced fees into his
    trust account, without evidence of an intention to
    follow the SCR 20:1.5(g) alternative, Attorney White
    violated SCR 20:1.5(f).

    Count 42: By failing to communicate the scope of the
    representation either orally or in writing, Attorney
    White violated SCR 20:1.5(b)(1).

    Count 43:    By failing to respond to the sellers'
    demand for the return of the $17,000 earnest deposit,
    Attorney White violated SCR 20:1.3.

    Count 44: By falsely stating to F.T. that he prepared
    and/or filed notices and a denial of claim, Attorney
    White violated SCR 20:8.4(c).
    ¶57    The      OLR    requested,   and   the   referee     agreed,    that

Attorney White should be required to make restitution to the

following clients in the following amounts:

    • In the J.D. matter, to J.B. in the amount of $2,400;


                                        25
                                                                      No.    2019AP1162-D


    • In the K.G. matter, to the Fund in the amount of
    $3,000, as reimbursement the Fund paid to K.G.;

    • In the C.C. matter, to the Fund in the amount of the
    $3,000, as reimbursement the Fund paid to C.C.;

    • In the W.M. matter, to W.M. in the amount of $750;

    • In the R.S. matter, to R.S. in the amount of $5,000;

    • In the D.N. matter, to the Fund in the amount of the
    $10,840, as reimbursement the Fund paid to D.N.;

    • In the C.T. matter, to the Fund in the amount of the
    $1,500, as reimbursement the Fund paid to C.T.
    ¶58     Attorney    White     has    not       filed   an    appeal       from   the

referee's    recommendation.           Accordingly,        our    review       proceeds

pursuant to SCR 22.17(2).              On September 17, 2020, this court

issued an order directing the parties to explain why Attorney

White should not be ordered to pay restitution to all clients.

Attorney White did not respond.               The OLR responded on October 5,

2020.   It said that, in addition to those clients mentioned in

the referee's report, Attorney White should also be required to

make restitution to J.B. and S.T. in the amount of $3,750, less

any amounts Attorney White can prove he earned.

    ¶59     A   referee's    findings         of    fact   are    affirmed       unless

clearly erroneous.       Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI

14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                    The court may impose

whatever    sanction    it   sees      fit,    regardless        of    the    referee's

recommendation.        See   In   re    Disciplinary        Proceedings         Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.




                                         26
                                                                           No.    2019AP1162-D



       ¶60     We agree with the referee that Attorney White should

be    declared       in       default.       Although    Attorney       White     was     given

notice of the hearing on the motion for a default judgment, he

failed to appear or present a defense.

       ¶61     We also agree with the referee that the allegations in

the    OLR's    complaint            have   been    established      and    that    Attorney

White engaged in all of the acts of the misconduct alleged in

the complaint.

       ¶62     As    to       the    sanction,      after     careful      review    of      the

matter, we conclude that a two-year suspension is an inadequate

sanction for Attorney White's misconduct.                            As noted,          in the

previous        disciplinary             action,       Attorney      White        apparently

commenced his solo law practice shortly after graduating from

law school and almost immediately got himself into trouble due

to his apparent disdain for doing the necessary research or work

to    perform       as    a    capable      advocate    for    his   clients.           In   the

previous disciplinary matter, Attorney White was found to have

committed 27 counts of professional misconduct in his handling
of four client matters.                     In this case, he was found to have

committed 44 counts of misconduct involving 13 separate clients.

He showed an utter lack of regard for his clients, and when

called to account for his actions he lashed out at both the

clients      and     the      OLR    investigators      with    profane      comments        and

threats of physical violence.

       ¶63     Although         no    two   disciplinary       matters      are     precisely

alike, we find that the misconduct at issue here is somewhat
analogous to that presented in In re Disciplinary Proceedings
                                               27
                                                                          No.    2019AP1162-D



Against Hicks, 2012 WI 101, 343 Wis. 2d 411, 816 N.W.2d 316.                               In

Hicks,      we    imposed          a    four-year          suspension     as     discipline

reciprocal to that imposed by the Supreme Court of Tennessee.

The misconduct rose out of six separate grievances and included

neglecting client matters, charging an unreasonable fee, failing

to    respond          to     client          inquiries,       and      making     multiple

misrepresentations to a client, to opposing counsel, and the

State's lawyer regulatory agency.                     Given the number of counts of

misconduct at issue here, which included threats by physical

violence against the OLR's investigator and at least one client,

the   number      of    clients        affected       by    the   misconduct,      and    the

seriousness       of        the    misconduct,        a     four-year     suspension       is

appropriate.

      ¶64    Finally,         we       find    that    Attorney      White       should   be

required     to    make       restitution        to    the    clients     listed    in    the

referee's report as well as the additional client identified in

the OLR's October 5, 2020 response to this court's order to show

cause.      We    also       agree     with     the   referee     that    Attorney    White
should pay the full costs of the proceeding.

      ¶65    IT IS ORDERED that that the license of Cole J. White

to practice law in Wisconsin is suspended for a period of four

years, effective the date of this order.

      ¶66    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Cole J. White shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $2,514.74 as

of January 7, 2020.


                                                28
                                                                No.   2019AP1162-D



    ¶67    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Cole J. White shall make restitution as follows:

    • In the J.B. matter, to J.B. and S.T., in the amount
    of $3,750, less any amounts Attorney White can prove
    he earned.

    • In the J.D. matter, to J.B. in the amount of $2,400;

    • In the K.G. matter, to the Fund in the amount of
    $3,000, as reimbursement the Fund paid to K.G.;

    • In the C.C. matter, to the Fund in the amount of the
    $3,000, as reimbursement the Fund paid to C.C.;

    • In the W.M. matter, to W.M. in the amount of $750;

    • In the R.S. matter, to R.S. in the amount of $5,000;

    • In the D.N. matter, to the Fund in the amount of the
    $10,840, as reimbursement the Fund paid to D.N.;

    • In the C.T. matter, to the Fund in the amount of the
    $1,500, as reimbursement the Fund paid to C.T.
    ¶68    IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.

    ¶69    IT IS FURTHER ORDERED that, to the extent he has not

already done so, Cole J. White shall comply with the provisions

of SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been suspended.

    ¶70    IT       IS   FURTHER        ORDERED   that    the    administrative

suspension     of    Cole   J.    White's      license   to   practice   law   in

Wisconsin, due to his failure to pay mandatory bar dues and for

failure   to    file     Office    of    Lawyer   Regulation     trust   account

certification, will remain in effect until each reason for the



                                          29
                                                              No.   2019AP1162-D



administrative        suspension    has    been   rectified     pursuant     to

SCR 22.28(1).

    ¶71   IT     IS     FURTHER    ORDERED   that   compliance      with    all

conditions of this order is required for reinstatement.                     See

SCR 22.28(3).




                                      30
    No.   2019AP1162-D




1